Citation Nr: 1546648	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a rib condition.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for tinnitus, to include as a residual of a TBI.

5.  Entitlement to service connection for a headache condition, to include as a residual of a TBI.

6.  Entitlement to service connection for chipped teeth.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in pertinent part, granted entitlement to service connection for PTSD and assigned a disability rating of 10 percent effective from March 26, 2009 and denied entitlement to service connection for a right shoulder condition, a left shoulder condition, a TBI, headaches, tinnitus, chipped teeth, and a rib condition.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the rating assigned for PTSD and with the denial of service connection for a right shoulder condition, a left shoulder condition, a TBI, headaches, tinnitus, chipped teeth, and a rib condition.

Thereafter, in a February 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective from the grant of service connection, and granted entitlement to service connection for left and right shoulder disabilities and assigned disability ratings of 10 percent effective from March 26, 2009.  Since the grant of an increased rating for PTSD did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  However, because the Veteran has not disagreed with the ratings or effective dates assigned for his bilateral shoulder disabilities, those issues are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted above, the Veteran disagreed with the denial of service connection for chipped teeth in his April 2010 NOD.  The Veteran has not been issued a Statement of the Case (SOC) in response to the NOD.  Accordingly, the Board must remand this issue, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Outstanding Records

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds the duty to assist has not been met in this case.

In this regard, the record indicates that there may be outstanding VA treatment records.  The claims file contains records from the Altoona VA Medical Center (VAMC) dated from February 2007 to November 2008 and records from the Washington VAMC dated from April 2009 to January 2011.  However, in a June 2009 VA Form 21-2142, the Veteran indicated that he received medical treatment from the Altoona VAMC starting in 2006.  Additionally, at an October 2009 PTSD VA examination, the Veteran reported that he started receiving treatment at the Altoona VAMC in 2004 or 2005.  Upon remand, the AOJ should attempt to locate any outstanding VA treatment records from 2004 to 2007 from the Altoona VAMC.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing treatment at the Washington VAMC, any current VA treatment records from the Washington VAMC dated from January 2011 to the present should be obtained on remand.  

The record also indicates that there may be outstanding Vocational Rehabilitation records.  In April 2011, the Veteran submitted a VA Form 28-1900, Application for Vocational Rehabilitation, claiming that his PTSD was a barrier which reduced his ability to get or hold a satisfying job.  Although it is unclear whether the Veteran participated in Vocational Rehabilitation as a result of this application, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the issues on appeal.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2015).

PTSD

The Veteran contends that his service-connected PTSD is more severe than currently rated.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PSTD in October 2009, over six years ago.  Since that time, VA treatment records show that there may have been a material change in the severity of the Veteran's PTSD.  See, e.g., January 2011 VA Treatment Record; December 2010 VA Treatment Record.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Rib Condition

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the Veteran's rib condition, remand is required to provide the Veteran with a VA examination.  The Veteran contends that his current rib condition had its onset during service.  Specifically, he reports that he injured his ribs in a weight lifting accident while deployed to Afghanistan in 2003 and that he still has "lingering effects" from the injury, including pain when sneezing, coughing, or laying down in certain positions.  See June 2009 Statement in Support of Claim.  A January 2004 service treatment record shows that the Veteran reported left-sided rib pain since June 2003.  Post-service treatment records show treatment for left-sided rib pain and a diagnosis of rib fractures.  An April 2009 VA treatment note shows that the Veteran complained of left-sided rib cage pain since a weight lifting accident in 2003.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  However, the Board finds that there is insufficient evidence of record to decide the claim.  Accordingly, remand is required for an examination in order to assess the precise nature and etiology of the Veteran's asserted rib condition.

TBI/Headache Disorder/Tinnitus

The Veteran contends that he suffered a TBI due to exposure to multiple concussive grenades during close quarters, pre-deployment combat training.  He asserts that he experienced periods of dizziness and disorientation, memory problems, ringing in his ears, and headaches after these exposures.  See June 2009 VA Treatment Record; May 2009 VA Treatment Record.  The Veteran's service treatment records are silent for any treatment related to a head injury, dizziness, memory problems, tinnitus, or headaches.  However, the Veteran's personnel records show that he was awarded a hand grenade badge, and the Veteran's DD Form 214 reflects that he deployed to Afghanistan on two occasions.  Therefore, for purposes of this remand, the Board concludes that the Veteran's statements regarding exposure to hand grenades are both competent and credible as they are consistent with the circumstances of his service.

Post-service, the Veteran complained of problems with concentration and memory loss.  A February 2007 VA treatment record shows that the Veteran reported a "long time problem with concentration."  An April 2009 VA treatment record shows that the Veteran denied a TBI, but reported that his cognitive functioning had been "slow."  A May 2009 VA treatment record shows that the Veteran had a positive TBI screen and that he was referred for further evaluation.  During a May 2009 VA TBI evaluation, the Veteran reported multiple exposures to concussion grenades during pre-deployment training.  He reported that he would become disoriented and dizzy and that after the training, he noticed problems with concentration and multi-tasking.  

The Veteran underwent a neuropsychology consultation in June 2009.  The examiner indicated that although the Veteran was generally functioning within the average range when compared to same-aged peers across cognitive arena, "it should be noted that this is more likely than not at a slightly lower level than he is used to functioning and was functioning prior to military deployments thus accounting for some of the difficulty he notices."  The examiner went on to explain that "[t]he pattern of cognitive functioning demonstrated on this assessment provides no evidence for a conclusion of structural brain damage.  It is more likely that the difficulties he experiences are secondary to anxiety, depression, and other symptoms of PTSD."  Subsequent VA treatment records contain diagnoses of mild TBI (July 2009) and post concussive syndrome (October 2009).  A February 2010 VA treatment record shows that the Veteran reported that he was still having headaches, mostly in the temple area, occurring two to three times per week.  The Veteran's treating physician explained to the Veteran "that he can have concussion but may not result in cognitive problems" and that in her experience, "depression and PTSD can contribute to a lot of cognitive problems."  

The above evidence reflects the Veteran has recurrent symptoms of the alleged condition, evidence of an event or injury during service, and an indication that the symptoms of disability may be associated with the Veteran's service, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Therefore, remand for an examination to assess the etiology of any residuals of a TBI is necessary.  

Chipped Teeth

As noted in the Introduction, the Veteran's April 2010 NOD expressed disagreement with the AOJ's denial of his claim of entitlement to service connection for chipped teeth.  The AOJ, however, has not issued the Veteran a statement of the case with respect to this issue.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of entitlement to service connection for chipped teeth.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with a statement of the case regarding the issue of entitlement to service connection for chipped teeth.  Advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from the Altoona VAMC dated from 2004 to 2007 and any current VA treatment records from the Washington VAMC dated from January 2011 to the present.  Additionally, obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

3. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be noted.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life.

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any rib conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed rib condition had its onset during service or is related to any in-service disease, event, or injury, to include injuries associated with a weight-lifting accident in 2003.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly a January 2004 service treatment record documenting complaints of left-sided rib cage pain; VA treatment records documenting the Veteran's treatment for rib pain; and the Veteran's lay statements regarding rib pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the claimed residuals of a TBI.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(a) Does the Veteran currently have, or at any time during the pendency of this claim has he had, a post-concussive syndrome and/or TBI residuals?  In particular, are any current headaches, memory impairment, concentration problems, cognitive deficits and/or tinnitus a residual of a TBI?  (If an audiological examination separate from the neurological evaluation is necessary to address the tinnitus question, such an examination should be scheduled.) 
In addressing this question, the examiner should specifically discuss the June 2009 VA neuropsychological consultation report, July and October 2009 VA treatment records showing diagnoses of mild TBI and post-concussive syndrome, a February 2010 VA treatment note regarding the etiology of the Veteran's cognitive problems, and an April 2010 TBI Questionnaire submitted by the Veteran.  To the extent possible, the examiner should reconcile this conflicting evidence regarding the cause of the Veteran's symptoms.
 
(b) If the Veteran currently has, or at any time during the pendency of this claim had, a post-concussive syndrome and/or TBI residuals, identify all symptoms of such disability and indicate as to each found present whether it is at least as likely as not (i.e., 50 percent probability or greater) related to the Veteran's service, to include exposure to concussive hand grenades.

For purposes of this question, the examiner should accept as true the Veteran's statements that he was exposed to hand grenades during service which caused him to become disoriented and dizzy and that after the training, he experienced problems with concentration and multi-tasking, headaches, and ringing in his ears.

(c) If post-concussive syndrome and/or TBI residuals are diagnosed, and the examiner determines that the diagnosed post-concussive syndrome and/or TBI residuals are at least as likely as not related to the Veteran's active duty service, then the examiner should identify all symptoms associated with the diagnosed post-concussive syndrome and/or TBI.  The examiner should also, to the extent possible, differentiate those symptoms attributable to the Veteran's diagnosed TBI from those associated with his service-connected PTSD.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




